Citation Nr: 0715740	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  05-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran was discharged in November 1970 after 17 years, 
3 months, and 17 days of military service, 13 years, 
6 months, and 27 days of which represented active military 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of special monthly compensation 
based on housebound status.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's various service-
connected disabilities, and the impact of those disabilities 
on his need for the aid and attendance of another person.  

In that regard, service connection is currently in effect for 
sympathetic instability of unknown cause manifested by pain 
in both arms, headaches, and the loss of ability to sweat on 
the right side, evaluated as 60 percent disabling; 
degenerative joint disease of the lumbar and cervical spines, 
and left great toe, evaluated as 20 percent disabling; 
osteoarthritis of the right elbow, evaluated as 10 percent 
disabling; deviated nasal septum, evaluated as 10 percent 
disabling; Type II diabetes mellitus, evaluated as 10 percent 
disabling; and tinea pedis, evaluated as noncompensably 
disabling.  The combined evaluation currently in effect for 
the veteran's various service-connected disabilities is 
80 percent.  Moreover, the veteran has been in receipt of a 
total disability rating based upon individual unemployability 
effective from February 12, 1996.

During the course of a hearing before the undersigned 
Veterans Law Judge in August 2006, the veteran indicated 
that, due to problems with his lumbar spine, he experienced 
"a great deal of pain," as well as severe mobility problems.  
When questioned as to his ability to stand on his own, the 
veteran testified that, unless he were leaning on something, 
he could stand for no more than a minute.  Regarding his 
ability to ambulate, the veteran indicated that he could walk 
no more than 10 to 15 feet at a maximum.  In fact, on a day-
to-day basis, the veteran found it necessary to use a 
wheelchair.  See Transcript, pp. 2-3.  

When questioned regarding her husband's ability to perform 
various activities of daily living, the veteran's spouse 
testified that she had to help him dress.  The veteran 
himself, when questioned regarding his daily activities, 
indicated that, while he could "put his shirt on," he could 
only put on his trousers if they were handed to him.  
Moreover, he was unable to put on either his shoes or socks.  
See Transcript, p.p. 3-4.  

As noted above, service connection is currently in effect 
for, among other things, degenerative joint disease of the 
lumbar and cervical spines, but not for lumbosacral strain.  
Moreover, there exists some evidence that, around or about 
2004, the veteran may have sustained a compression fracture 
to a vertebra or vertebrae of his lumbar spine.  Based on a 
review of the file, it would appear that the veteran last 
underwent a VA medical examination for the purpose of 
determining his need for the aid and attendance of another 
person in March 2004, more than three years ago.  Under the 
circumstances, and given the ambiguity surrounding the 
severity of the veteran's service-connected disabilities, the 
Board is of the opinion that an additional, more 
contemporaneous examination or examinations would be 
appropriate prior to a final adjudication of the veteran's 
claim for special monthly compensation.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA orthopedic and neurologic 
examinations, as well as an additional 
examination for the purpose of 
determining his need for the regular aid 
and attendance of another person.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
and neurologic examinations, the 
appropriate examiner or examiners should 
specifically comment regarding the 
severity of the veteran's sympathetic 
instability, degenerative joint disease 
of the lumbar and cervical spines, and 
osteoarthritis of the right elbow, and 
the impact of those disabilities on his 
ability to engage in the various 
activities of everyday living.  

Following completion of the examination 
for the purpose of determining the 
veteran's need for the regular aid and 
attendance of another person, the 
examiner should specifically comment 
regarding the impact of the veteran's 
various service-connected disabilities on 
his ability (or inability) to dress or 
undress himself, and to keep ordinarily 
clean and presentable.  The examiner 
should, additionally, specifically 
comment regarding the veteran's ability 
(or inability) to feed himself, and/or to 
attend to the wants of nature.  Finally, 
the examiner should specifically comment 
regarding the presence (or absence) of 
service-connected physical disability 
necessitating care or assistance on a 
regular basis in order to protect the 
veteran from the hazards or dangers 
incident to his daily environment.

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.  

3.  The RO should then review the 
veteran's claim for special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in July 2006.  An appropriate period of 
time should be allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


